DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 07/13/2022 has been received and considered. Claims 9-13 are new. Claims 4-13 are presented for examination.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As to claims 9-13, Examiner is unsure about the scope of the claims. The claims appear to be an article of manufacture which recites software limitations, however there is no medium claimed; and therefore the claims are directed to software per se, which is considered non-statutory subject matter. 
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 4 and 9 recite a method and a software package (process, manufacture = 2019 PEG Step 1 = yes) for modeling a curved interface between two phases, comprising: determining a fixed value ΦM of a variable Φ of mixture cells representing a temperature field about the curved interface derived by determining the temperature gradient of the variable Φ at the curved interface at each of location point-a and location point-b along the curved interface; and determining the mass transfer through the curved interface using the temperature gradient, wherein the temperature gradient of the variable Φ at the curved interface is based on the temperature gradient at point-b.
Claims 6 and 11 recite a method and a software package (process, manufacture = 2019 PEG Step 1 = yes) for modeling an interface between two phases, comprising: determining a fixed value ΦM of a variable Φ of mixture cells representing a temperature field about the interface derived by determining the temperature gradient of the variable Φ at the interface at each of location point-a and location point-b along the interface; and determining the mass transfer through the interface using the temperature gradient, wherein the temperature gradient of the variable Φ at the interface is based on the temperature gradient at point-b; wherein determining the temperature gradient of the variable Φ at the interface, comprises: injecting and estimating the length of probes-1-3 and the values of the variable Φ at the extremes of the probes derived based on the temperature gradients of the variable Φ at points a and b at the interface to determine the temperature field at the interface in a multiphase simulation and computation of the mass transfer at the interface and, wherein determining the temperature gradient of the variable Φ at the interface, further comprises: injecting probes-1-3; identifying a mixture cell that has the interface for which a fixed value of a variable Φ or the mass transfer is to be determined; injecting probe-1, wherein the point that intersects the probe with the interface is point-a, and the length of the probe is determined based on the center of the mixture cell and the tip of probe-1 at the location of point-a; injecting probe-2 based on the tip of the probe-1 point-a; estimating the length of the probe-2 based on the dimensions of the mixture cell; using probe-2 to identify the center of a computational cell in a phase that is closest to the interface along the normal direction, wherein the nearest cell can be identified as I-cell; exploring a region that uses the tip of probe-2 as a reference point to find the center of the I-cell that is nearest to the interface along the normal direction; identifying the center of the I-cell based on the tip of probe-2 and an explored region; creating a vector r; connecting the center of the I-cell with the point-a at the interface; using the I-cell to inject the probe-3, and the length is determined by the projection or dot-product of the vector r on the unit vector that is normal to the interface n, wherein, the location of point-b corresponds to the location of the tip of the probe-3; identifying the value of the variable Φ at the center of the I-cell Φi; and identifying the value of the variable Φ at the location of points a and b as Φin; therefore, Φin is the value of the variable Φ at the interface.
Claims 7 and 12 recite a method and a software package (process, manufacture = 2019 PEG Step 1 = yes) for modeling a interface between two phases, comprising: determining a fixed value ΦM of a variable Φ of mixture cells representing a temperature field about the interface derived by determining the temperature gradient of the variable Φ at the interface at each of location point-a and location point-b along the interface; and determining the mass transfer through the interface using the temperature gradient, wherein the temperature gradient of the variable Φ at the interface is based on the temperature gradient at point-b; wherein determining the fixed value ΦM of a variable Φ, of the mixture cells comprises, deriving the temperature gradients of the variable Φ at points a and b at the interface; using the lengths of probe-1 "d1" and probe "d3", the value of the variable Φ at the center of the I-cell , ΦI, and the value of the variable Φ at the location of points a and b, Φin, to determine the temperature gradients of the variable Φ at points a and b, wherein the expression ∆Φa = (ΦM-Φin) estimates the temperature gradient at the point-a and the expression Φb = (ΦI-Φin) estimates that temperature gradient at the point-b; and determining the fixed value ΦM by assuming that the temperature gradient at point-a is equivalent to the temperature gradient at point-b, which derives the mathematical expression ΦM = Φin + d1 (ΦI-Φin)/d3 used to determine the fixed value of a variable Φ at mixture cells, ΦM.
Claims 8 and 13 recite a method and a software package (process, manufacture = 2019 PEG Step 1 = yes) for modeling a interface between two phases, comprising: determining a fixed value ΦM of a variable Φ of mixture cells representing a temperature field about the interface derived by determining the temperature gradient of the variable Φ at the interface at each of location point-a and location point-b along the interface; and determining the mass transfer through the interface using the temperature gradient, wherein the temperature gradient of the variable Φ at the interface is based on the temperature gradient at point-b; wherein computation of the mass transfer through the interface, comprises: determining the mass transfer m" by the product of a parameter α and the temperature gradient of the variable Φ at point-b with m"=α( ΦI - Φin)/d3, where α is constant or a variable parameter that depends on the properties of the two phases. 
Step 2A, Prong One: Claims 4, 6-9, and 11-13 are substantially drawn to mathematical concepts. As to the “determining” limitations, it appears that they are used similarly to computations using math to do so (see for example in the specification "[0011]… gradient is computed on the phase driving the mass transfer… by performing an algorithm", "[00129]… method uses a mathematical expression to determine the temperature of the mixture cells Eq. (6)", "[00205]… A mathematical expression was proposed to compute the mixture cells temperature based on the temperature gradient at the curved interface", and/or "[00207] The present worked proposed methods for the computation of the interfacial heat and mass transfer"). As to the “based on the temperature gradient at point-b” limitations, it appears that they are used similarly to computations using math to do so (see for example in the specification "[0061]… Eq. (4) gives the gradient of Φ at point-b… ▼Φ|b = (Φl-Φin)/d3	(4)"). 
As to the “injecting” and "simulation and computation" limitations of claims 6 and 11, it appears that they are used as steps of a mathematical algorithm (see for example in the specification "[0011]… algorithm injecting three proves in a direction perpendicular to the interface… wherein mathematical expressions are derived based on the temperature gradients of the variable Φ at two different locations at the interface, such that a representation of the conditions at the interface in a multiphase simulation and computation of the mass transfer at the interface are achieved" and/or "[0045]… method injects three probes in a direction perpendicular to the interface. The fixed value of the variable Φ and the interfacial mass transport are found with the information of the length of the probes and the values of the variable Φ at the extremes of the probes. The method can be implemented in numerical simulations to model complex interfaces").
As to the “based on the temperature gradient at point-b” limitations, it appears that they are used similarly to computations using math to do so (see for example in the specification "[0061]… Eq. (4) gives the gradient of Φ at point-b… ▼Φ|b = (Φl-Φin)/d3	(4)"). 
As to the “estimating the length of the probe-2 based on the dimensions of the mixture cell” limitations, it appears that they are used similarly to computations using math to do so (see for example in the specification "[0097]... The length of the probe is determined by the projection of two vectors", "[0059]... In 3-dimensional analyses, the length of probe-2 can be determined using the three sides of the cell and using a similar logic as in the case of 2-dimensional analysis" and "[0056]... For the square grids of size ∆x a probe-2 length of ∆x√2 or longer is preferred. Other preferred lengths may lie in the range 0.5 to 3 times the length ∆x√2"). 
If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts). 
Step 2A, Prong Two: As to the amended additional elements "computer implemented", "accessing, by a processor, software containing computer readable instructions", and "a software package", they are interpreted as drawn to a generic computer for performing mathematical computations, since "computer" and "software package" are not elaborated but merely repeated in the Application description. The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination because the additional elements, which are recited at a high level of generality, provide conventional functions that do not add meaningful limits to practicing the abstract idea. This judicial exception is not integrated into a practical application of the exception (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). 
Step 2B: As discussed with respect to Step 2A, in the independent claims, no additional elements are provided that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination and therefore the claims do not provide an inventive concept in Step 2B. As to the amended additional elements "computer implemented", "accessing, by a processor, software containing computer readable instructions", and "a software package", they are interpreted as drawn to a generic computer for performing mathematical computations, since "computer" and "software package" are not elaborated but merely repeated in the Application description. The use of a computer to implement the abstract idea of a mathematical algorithm has not been held by the courts to be enough to qualify as “significantly more”. See MPEP 2106.05(b): “It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014)”; also see MPEP 2106.05(d)(II): Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”. Examiner notes that an improvement to another technology, outside of the mathematical algorithm, is not claimed. Accordingly, the additional element(s) do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO). 
Accordingly, the claims recite an abstract idea. For at least these reasons claims 4, 6-9, and 11-13 are not patent eligible.
Dependent claims, Step 2A, Prong One: Dependent claims 5 and 10 are substantially drawn to mathematical and/or numerical relationships. As to the “injecting” and "simulation and computation" limitations, it appears that they are used as steps of a mathematical algorithm (see for example in the specification "[0011]… algorithm injecting three proves in a direction perpendicular to the curved interface… wherein mathematical expressions are derived based on the temperature gradients of the variable Φ at two different locations at the curved interface, such that a representation of the conditions at the curved interface in a multiphase simulation and computation of the mass transfer at the curved interface are achieved" and/or "[0045]… method injects three probes in a direction perpendicular to the curved interface. The fixed value of the variable Φ and the interfacial mass transport are found with the information of the length of the probes and the values of the variable Φ at the extremes of the probes. The method can be implemented in numerical simulations to model complex curved interfaces"). As to the “estimating the length of probe-I, probe-2, and probe-3” limitations, it appears that they are used similarly to computations using math to do so (see for example in the specification "[0097]... The length of the probe is determined by the projection of two vectors"). If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts). 
Step 2A Prong two: Dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination because the additional elements, which are recited at a high level of generality, provide conventional functions that do not add meaningful limits to practicing the abstract idea. This judicial exception is not integrated into a practical application of the exception (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). 
Step 2B: As discussed with respect to Step 2A, in the dependent claims, no additional elements are provided that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination and therefore the claims do not provide an inventive concept in Step 2B. As explained above, there is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO).

As to claims 9-13, they recite: "a software package… comprises: computer readable instructions…". Claims 9-13 are products without any structural recitation, therefore they fall under the non-statutory category of software per se. Examiner notes that while the term "software package" is repeated in the specification, a description or definition of it is non-existent in the specification: "[0070] The method is attractive for the development of a software package or module to simulate systems with internal boundaries. These packages could be oriented towards the simulation of evaporative interfaces, mass transport at interfaces, biological systems with arteriovenous structures, interaction of multiple phases, and the like". Examiner notes that in light of the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection above of claims 9-13; claims 9-13 are rejected under 35 U.S.C. 101 as the Examiner is unsure about the scope of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 4 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ling et al., (Ling hereinafter), "A Direct Numerical Simulation for Nucleate Boiling by the VOSET Method", taken in view of Sato and Niceno, (Sato hereinafter), A Sharp-Interface Phase Change Model for a Mass-Conservative Interface Tracking Method.
As to 4 and 9, Ling discloses a method for modeling a curved interface between two phases (see "curved" as "bubble" and "two phases" as "liquid-vapor", "temperature interpolation… for solving temperature field in cells containing liquid-vapor interface. Apart from the single-bubble model, computations are carried out for two-bubble and bubble merger models" in page 949, 1st paragraph), comprises: determining a fixed value ΦM of a variable Φ of mixture cells representing a temperature field about the curved interface (see "curved interface" as "bubble interface" in page 957, 3rd paragraph) separating two phases (see "fixed value ΦM of a variable Φ" as "temperature", "For the cells that contain interface… temperature is obtained by interpolating with the condition that T=Tsat on the interface" in page 957, next to last paragraph) derived by determining the temperature gradient of the variable Φ at the curved interface at each of location point-a and location point-b along the curved interface, wherein the temperature gradient of the variable Φ at the curved interface is estimated on one phase of the two phases under consideration (see "on one phase of the two phases" as "in the liquid side", "temperature gradient in the liquid side can be estimated by… (29) in which D=|Φi,j|… Ti,j can be estimated by… Ti,j ≈ A/B" in page 959, 2nd paragraph); and determining the mass transfer (see "mass transfer" as "mass evaporating"), m", through the curved interface using the temperature gradient of the variable Φ at the curved interface at point-b (see "temperature gradients on both sides of the interface have been determined. Hence, the mass evaporating rate in the macro region can be computed" in page 960, 3rd paragraph)…
While Ling discloses "mass transfer" as "mass evaporating", Ling fails to expressly disclose mass transfer and disclose wherein the temperature gradient of the variable Φ at the curved interface is based on the temperature gradient at point-b on the phase of the two phases that is driving the mass transfer.
Sato expressly discloses mass transfer and discloses wherein the temperature gradient of the variable Φ at the curved interface (see curved interface in Fig. 3(a) and "For the discretization of the diffusion term for the interface cell, a second-order-accurate scheme for non-uniform grid spacing is used... a sample liquid–vapor interface configuration in two dimensions is shown in Fig. 3(a)' in page 132, 2nd paragraph; "curved interface" in "bubble surface", "simulations… involve mass transfer at the bubble surface" in page 144, last 2 lines) is based on the temperature gradient at point-b on the phase of the two phases that is driving the mass transfer (see '2.4. Sharp-interface phase-change model… sharp-interface phase change model in which the mass transfer rate is calculated from the heat flux at the interface… the phase change occurs only in the interface cell, which may physically contain part of the interface or be adjacent to it… 2.4.1. Governing equations for the mass transfer rate. The interfacial mass transfer rate Ṁ (kg/m2 s) is simply defined as: Ṁ = (q1 + qv)/L, (18) where q1 and qv are the heat fluxes (W/m2) coming from the liquid and the vapor sides of the interface, respectively, and L is the latent heat of vaporization (J/kg). The heat fluxes to the interface are defined as follows: ql = λl(▼Tl).n and qv = –λv(▼Tv)n, (19) where n is the normal vector to the interface, pointing from vapor to liquid, and ▼Tl and ▼Tv are the temperature gradients in liquid and vapor phases… The mass transfer rate per unit volume ṁ (kg/m3 s), which is needed in Eqs. (2) and (7), is defined as: ṁ = Ṁ Sint/Vcell, (20)' in page 132).
Ling and Sato are analogous art because they are related to modeling curved interfaces.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Sato with Ling, because Sato discloses "abstract. A new phase-change model has been developed for a mass-conservative interface tracking method. The mass transfer rate is directly calculated from the heat flux at the liquid–vapor interface, and the phase change takes place only in the cells which include this interface. As a consequence of the sharpness of the mass transfer rate distribution, the velocity jump across the interface can be captured, and high accuracy can be maintained" (see page 127).

Claims 5 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ling taken in view of Sato as applied to claims 4 and 9 above, and further in view of Udaykumar et al., (Udaykumar hereinafter), "Simulation of Interfacial Instabilities During Solidification. I. Conduction and Capillarity Effects".
As to claims 5 and 10, while Ling discloses wherein determining the temperature gradient of the variable Φ at the curved interface, comprises… to determine the temperature field at the curved interface in a multiphase simulation and computation of the mass transfer at the curved interface (see "interpolating temperature in cells around interfaces is developed and the temperature field in both liquid and vapor phases is solved simultaneously. The simulations are carried out in two-dimensional Cartesian coordinates" in page 951, 4th paragraph); Ling and Sato fail to disclose injecting probe-1, probe-2, and probe-3 in a direction perpendicular to the curved interface; and estimating the length of probe-1, probe-2, and probe-3 and the values of the variable Φ at the extremes of the probes derived based on the temperature gradients of the variable Φ at point-a and point-b locations at the curved interface.
Udaykumar discloses injecting probe-1, probe-2, and probe-3 in a direction perpendicular to the curved interface; and estimating the length of probe-1, probe-2, and probe-3 and the values of the variable Φ at the extremes of the probes derived based on the temperature gradients of the variable Φ at point-a and point-b locations at the curved interface (see "consider the cell (i,j) shown in Fig 3(b)… to obtain the normal gradient at the interfacial segment in that cell, (∂θ/∂n)s, we project a probe into each phase in the direction of the normal to the curved interface at that segment… length of the probe be dp. This length is chosen so that the endpoint xref,yref of the probe lies in an adjacent cell. Thus an appropriate value of dp would be the length of the diagonal of the computational cell… Thus, dp = √(Ax2 + Ay2) is assigned. The probe then is given by, dp = dp(nxi+nyj). If the value of temperature at the end point of the probe, xref,yref… can be obtained, then, (∂θ/∂n)… where θ… is specified, for given surface tension, from the known value of curvature at the interface there" in page 2062, col. 2, 2nd paragraph)…
Ling, Sato, and Udaykumar are analogous art because they are related to modeling curved interfaces.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Udaykumar with Ling and Sato, because Udaykumar presented a method for tracking highly distorted fronts on fixed Cartesian grids. The facility afforded by the Cartesian grid, in terms of setting up the control volume formulation, leads to a capability of handling the morphologically complex moving curved interface, and as a result, Udaykumar reports that in contrast with other Eulerian methods, it is possible to explicitly specify the location and shape of the curved interface and to apply the boundary conditions at the exact location of the curved interface (see page 2072, col. 1, 2nd paragraph).

Allowable Subject Matter
Claims 6-8 and 11-13 are allowable over prior art of record. They will be allowed once all outstanding rejections/objections are traversed.
The following is a statement of reasons for the indication of allowable subject matter: 
none of the prior art of record taken either alone or in combination discloses
claims 6 and 11, "… using probe-2 to identify the center of a computational cell in a phase that is closest to the interface along the normal direction… identified as I-cell… identifying the center of the I-cell based on the tip of probe-2 and an explored region, wherein the length of the explored region is given the dimensions of the computational cells… creating a vector →rI; connecting the center of the I-cell with the point-a at the interface; using the I-cell to inject the probe-3, wherein the origin of the probe-3 is the center of the I-cell, the orientation is normal to the interface, and the length is determined by the projection or dot-product of the vector →rI; on the unit vector that is normal to the interface n^, wherein the location of point-b corresponds to the location of the tip of the probe-3; identifying the value of the variable Φ at the center of the I-cell as ΦI; and identifying the value of the variable Φ at the location of point-a and point-b as Φin; therefore, Φin is the value of the variable Φ at the interface",
claims 7 and 12, '… using the length of probe-1 "d1" and probe "d3", the value of the variable Φ at the center of the I-cell , ΦI, and the value of the variable Φ at the location of point-a and point-b, Φin, to determine the temperature gradients of the variable Φ at point-a and point-b, wherein the expression ∆Φa = (ΦM-Φin) estimates the temperature gradient at the point-a and the expression Φb = (ΦI-Φin) estimates that temperature gradient at the point-b; and determining the fixed value ΦM by assuming that the temperature gradient at point-a is equivalent to the temperature gradient at point-b, which derives the mathematical expression ΦM = Φin + d1 ( ΦI-Φin)/d3 used to determine the fixed value of a variable Φ at mixture cells, ΦM',
and claims 8 and 13, '… determining the mass transfer m" by the product of a parameter α and the temperature gradient of the variable Φ at point-b with m"=α( ΦI - Φin)/d3, where α is constant or a variable parameter that depends on the properties of the two phases', 
in combination with the remaining steps, elements, and features of the claimed invention. Also, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that Applicant's invention defines over the prior art of record.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Regarding the claim objections, the amendment corrected all deficiencies and those objections are withdrawn. 
Regarding the Claim Rejections - 35 USC § 112, the amendment corrected all deficiencies and those objections are withdrawn.
Regarding the IDS objections, the amendment corrected no deficiencies.
Regarding the rejections under 101, Applicant's arguments are not convincing. Applicant argues, (see page 11, last paragraph to page 13, first paragraph):
‘… Another way to establish that the claims recite additional elements that amount to significantly more than the judicial exception is to show that the claims recite elements that improve existing technology, see MPEP 2106.04(d)(1). Specific applications of the claimed invention are set forth in paragraphs [0082][0084]. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art, see MPEP 2106.04(d)(1). In the present case, the specification discloses that the claimed methods improve the accuracy of modeling phase change processes, such as evaporation-condensation and mass transfer as discussed in detail at paragraphs [0078]-[0080]…
... paragraph [0079] discusses improvements to the technology and to the operation of the computer program itself: The present method will improve numerical packages...’

As pointed out by Applicant, MPEP 2106.04(d)(1) reads: '... the word "improvements" in the context of this consideration is limited to improvements to the functioning of a computer or any other technology/technical field, whether in Step 2A Prong Two or in Step 2B...' (emphasis added).
As pointed out by Applicant, the specification reads (emphasis added): 
'[0078] The present method improves the accuracy of numerical software or calculation procedure that simulates multiphase flows with heat and or mass transfer...
[0079]... Method will improve numerical packages...
[0080]... method accurately determines the fixed φ value at the computational cells that have an interface (mixture cells), which is needed for a proper representation of the interface. Moreover, the method accurately determines the gradient of φ at the interface...'

Examiner's response: Applicant's argument is not persuasive, because improved math is math. Improved math is a species of the genus math. Improving accuracy of numerical software calculations, improving numerical packages, or accurately determining values or gradients are mathematical improvements. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts). The claims may provide improved math but do not provide limitations such that an improvement to the functioning of a computer itself or to any other technology is realized. Improved math is not an improvement to the functioning of a computer itself or to any other technology. An improved abstract idea is an abstract idea. An improved abstract idea is a species of the genus abstract idea. The claimed invention lacks MPEP 2106.04(d)(1) '… improvements to the functioning of a computer or any other technology/technical field". 
As to the amended additional elements "computer implemented", "accessing, by a processor, software containing computer readable instructions", and "a software package", they are interpreted as drawn to a generic computer for performing mathematical computations, since "computer" and "software package" are not elaborated but merely repeated in the Application description. The use of a computer to implement the abstract idea of a mathematical algorithm has not been held by the courts to be enough to qualify as “significantly more”. See MPEP 2106.05(b): “It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu”; also see MPEP 2106.05(d)(II): Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec… (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com… (sending messages over a network); buySAFE, Inc. v. Google… (computer receives and sends information over a network); Performing repetitive calculations, Flook… (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life… ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc… OIP Techs.”. Examiner notes that an improvement to another technology, outside of the mathematical algorithm, is not claimed. Accordingly, the additional element(s) do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Applicant argues 'paragraph [0079] discusses improvements... to the operation of the computer program itself: The present method will improve numerical packages...’'; however, MPEP 2106.04(d)(1) reads '… improvements to the functioning of a computer' and not 'operation of the computer program itself', as argued. That is, the guidance calls for improvements to the functioning of a computer itself but not 'operation of the computer program itself', as argued.
Regarding the rejections under 103, Applicant argues, (see page 13, second paragraph to page 15, second paragraph):
‘… As stated in claim 4… in the work of Ling the location of the point along the interface is different than the location of point-a and point-b in the present invention… Paragraphs [0087] and [0088] give detailed description of the diagrams in Fig. 4 including the orientation of the interface and the temperatures of the computational cells surrounding the interface… in Fig. 4 the location of the point at the interface in Ling is the center of the interface, whereas in the present invention the location of the point is near to the intersection between the interface and the edge of the computational cell. Thus, the claimed method is not obvious from the method of Ling. Moreover, Table 2 in [0096] shows that Ling requires the temperature of at least three computational cells to estimate the temperature gradient at the interface, whereas the method of the present invention is performed with only one computational cell… 
… invention determines ΦM by placing three probes that connect the interface to the temperature of the center of computational cells… ’

Examiner's response: Applicant's argument is not persuasive, because Applicant's arguments are more specific than the claims language. Claim 4 does read "at each of location point-a and location point-b along the curved interface". Claim 4 does not read "the location of the point is near to the intersection between the interface and the edge of the computational cell", as argued. Claim 4 does read "a variable Φ of mixture cells". Claim 4 does not read "invention is performed with only one computational cell", as argued. Furthermore, Examiner notes that the argued “invention determines ΦM by placing three probes” is not mentioned in claim 4, as argued. Claim 5 has probes, but Applicant argues claim 4 and not claim 5. Claims must stand on their own. See MPEP § 2145 VI. ARGUING LIMITATIONS WHICH ARE NOT CLAIMED. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims... Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988) (Various limitations on which Applicant relied were not stated in the claims; the specification did not provide evidence indicating these limitations must be read into the claims to give meaning to the disputed terms.) 
Applicant argues, (see page 15, third paragraph to page 16, third paragraph):
‘… Claim 5… rejection is respectfully traversed… 
… invention uses one cell in the phase around the point (xref,yref) to estimate the temperature gradient instead of choosing six computational cells. Also… invention injects three probes on each phase instead of a single probe. Therefore, the method described in Udaykumar significantly differs from the method described in the present invention… 
… invention estimates the mass transfer using the temperature of one computational cell instead of six cells by arranging three probes leading to a precise estimation of the temperature gradient at the interface. Fig. 3B illustrates the arrangement of the probes injected to precisely estimate the temperature gradient at the interface…’

Examiner's response: Applicant's argument is not persuasive, because Applicant's arguments are also more specific than the claims language. Examiner reiterates that the Examiner does not read into the claims either limitations contained in the Specification or argued limitations which are not claimed. Claim 5 does read "in a multiphase simulation". Claim 5 does not read "invention injects three probes on each phase", as argued. Claim 5 does not even read cell or cells. Claim 5 does not read "uses one cell in the phase around the point (xref,yref) to estimate the temperature gradient" or "estimates the mass transfer using the temperature of one computational cell", as argued. Once again, see MPEP § 2145 VI. ARGUING LIMITATIONS WHICH ARE NOT CLAIMED. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims... Constant v. Advanced Micro-Devices… (Various limitations on which Applicant relied were not stated in the claims; the specification did not provide evidence indicating these limitations must be read into the claims to give meaning to the disputed terms.) 
As to the argued limitations, Examiner invites Applicant to read the section Allowable Subject Matter, because the other dependent claims which have the limitation "using probe-2 to identify the center of a computational cell in a phase that is closest to the interface" had already been indicated as allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN CARLOS OCHOA whose telephone number is (571)272-2625. The examiner can normally be reached on Mondays, Tuesdays, Thursdays, and Fridays 9:30AM 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***/JUAN C OCHOA/		11/3/2022Primary Examiner, Art Unit 2146